*819While the moving papers are prolix and somewhat confusing, nevertheless plaintiffs are entitled to an examination of the character indicated, especially in an action founded in fraud. The items are pertinent to the allegations in the complaint upon which the plaintiffs have the burden of proof. If among the items there be matters intermingled which have been admitted in the pleadings, that fact may be pointed out on the examination and the admissions accepted in lieu of further interrogation. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.